Title: To James Madison from William Lindsay, 2 March 1789
From: Lindsay, William
To: Madison, James


Dear Sir
Port Royal Virginia March 2. 1789
In consequence of Col: Parker’s being Elected a Representative in Congress, He resigned the Naval office for the district of Norfolk, & I had the pleasure of being elected in his stead by the Honorable the Executive of this State. I shall be in N. York, by the first of April. I must beg the Favour of you to mention this, to the President & Senate. I hope when this is known, it will stop further Applications. I should think it hard to loose it, tho I hope their is no danger, they will certainly continue all the Old Officers. I am Dear Sir Your Humt. Sert
Wm. Lindsay
